  Case 19-03067        Doc 52  Filed 07/24/19 Entered 07/24/19 14:08:59             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     19-03067
Andre' L. Davis                              )
                                             )               Chapter: 13
                                             )
                                                             Honorable Deborah L. Thorne
                                             )
                                             )
               Debtor(s)                     )

                       ORDER ON DEBTOR'S MOTION TO INCUR DEBT

        THIS MATTER coming to be heard on the motion of Debtor, the Court having jurisdiction over
the parties and the subject matter and being duly advised in the premises and due notice having been
given to the parties entitled thereto:

  It is ORDERED:

   1. The Debtor is granted leave to obtain financing for a vehicle in the amount of up to $17,500.00,
with financing of up to 19% interest, with monthly payments of up to $400.00 per month for a 2016
Hyundai Sonata or similar vehicle.




                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated: July 24, 2019                                               United States Bankruptcy Judge

 Prepared by:
 Alexander Preber
 IARDC#6324520
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
 847-520-8100
